third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 cmglendening postf-150853-13 uilc date date to mark a ericson attorney long island tax exempt government entities from donna welsh senior technician reviewer branch office of associate chief_counsel income_tax accounting subject treatment of the massachusetts senior circuit breaker credit for federal_income_tax purposes this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue what is the proper federal_income_tax treatment of the massachusetts senior circuit breaker credit the credit conclusions the amount of the credit that reduces a potential state_income_tax liability as part of computing how much state tax is due is not includable in federal gross_income and is not deductible for federal tax purposes the proper federal_income_tax treatment of the amount of the credit not used in a taxable_year to reduce an income_tax_liability that is the refundable portion of the credit depends on the tax situation of the taxpayer first a taxpayer who rents a residence and receives the refundable portion of the credit is not required to include that amount in gross_income under the general welfare postf-150853-13 exclusion next a taxpayer who owns a home and pays real_estate_taxes to a local_government and who does not itemize its deductions for federal_income_tax purposes does not include the refundable portion of the credit in gross_income in this situation the refundable portion is treated as a return_of_capital with no tax consequences lastly a taxpayer who owns a home and pays real_estate_taxes to a local_government and who itemizes its deductions for federal_income_tax purposes in a prior year must include the refundable portion of the credit in income except to the extent that the deduction did not reduce the tax imposed facts the state of massachusetts state provides a refundable_credit against state income taxes to certain eligible low-income state residents who paid real_estate_taxes or rent during the taxable_year alm gl ch k the credit offsets state_income_tax liability and the excess if any is refunded to the taxpayer alm gl ch k state enacted the credit to help low income senior citizens defray the cost of housing although the credit is based on property taxes imposed by and paid to local governments the state government is the entity that pays the credit the credit is allowable for senior homeowners and renters who meet certain income limits and other eligibility requirements to be eligible for the credit an individual must be an owner or tenant of residential property located in state be aged or older not be a dependent of another taxpayer and occupy the property as his principal_residence alm gl ch k the credit is allowable only to taxpayers whose state total income does not exceed dollar_figure as adjusted for inflation for a single individual dollar_figure as adjusted for inflation for a head_of_household individual and dollar_figure as adjusted for inflation for married individuals filing a joint_return additionally the assessed value of the taxpayer’s residence cannot exceed dollar_figure as adjusted for inflation alm gl ch k for purposes of the credit a taxpayer’s state total income is the sum of the taxpayer's state adjusted_gross_income increased by the following to the extent excluded or subtracted from adjusted_gross_income income and receipts from social_security retirement pension annuities cash but not in-kind public assistance and tax-exempt_interest and dividends alm gl ch k the amount of the credit depends on whether the taxpayer generally is a homeowner or renter for homeowners the amount of the credit is equal to the amount by which the real_estate_taxes paid during the taxable_year including water and sewer charges as applicable exceeds percent of the taxpayer’s total income for renters the amount of the credit is equal to the amount by which the rent constituting real_estate tax payment exceeds percent of the taxpayer’s total income rent constituting real postf-150853-13 estate_tax payment equal sec_25 percent of the rent that the taxpayer pays during the taxable_year under a good_faith rental agreement for the right of occupancy of the residence for both homeowners and renters the amount of the credit cannot exceed the lesser_of dollar_figure as adjusted for inflation or the amount of real_estate_taxes paid or the rent constituting real_estate tax payment alm gl ch k state real_property_taxes are assessed by and paid to local_government entities the state grants local governments the authority to assess and collect taxes alm gl ch sec_2 thus although local governments impose the real_estate tax and state makes the credit payment state has a degree of control_over the local governments such that the local governments are an integral part of state therefore state is not an unrelated third party reimbursing taxpayers for real_estate_taxes paid because the state is indistinguishable from the local governments law sec_61 of the internal_revenue_code code provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived see also sec_1_61-1 of the income_tax regulations gross_income is an undeniable accession to wealth clearly realized over which a taxpayer has complete dominion 348_us_426 1955_1_cb_207 although many state tax_credits are only used to reduce a state tax_liability some may also be refundable such as the credit the amount of a state tax_credit that reduces a potential tax_liability as part of computing how much tax is due to the state does not represent an accession to wealth therefore this amount is not includable in gross_income instead it will generally be reflected in a reduced federal deduction for state tax under sec_164 of the code 136_tc_341 aff’d sub nom esgar corp v commissioner u s app lexi sec_4261 10th cir generally a refundable state tax_credit is treated for federal_income_tax purposes as a reduction in the recipient’s state tax_liability and any excess over the state tax_liability is treated as a payment from the state and is includible in gross_income under sec_61 unless an exclusion applies governmental grants are includible in gross_income under sec_61 of the code unless excluded from gross_income by law see revrul_85_39 1985_1_cb_21 dividend payments alaska makes to all adult residents to encourage them to remain in the state and thereby reduce social economic and political instability are gross_income under sec_61 the internal_revenue_service service however has held that payments under legislatively provided social benefit programs for the promotion of the general welfare are not includible in an individual’s gross_income the general welfare exclusion in determining whether the general welfare exclusion applies to payments the service generally requires that the payments be made from a governmental fund be for postf-150853-13 the promotion of the general welfare ie on the basis of need rather than to all residents regardless of financial status health educational background or employment status and not be made for services that the recipient provides see revrul_98_19 1998_1_cb_840 revrul_74_205 1974_1_cb_20 sec_164 of the code provides in part a deduction for the state and local income and real_property_taxes paid_or_accrued during a taxable_year under the tax_benefit_rule the recovery_of taxes deducted in an earlier taxable_year is includible in gross_income except to the extent that the deduction did not reduce tax imposed the tax_benefit_rule includes two components an inclusionary part and an exclusionary part generally the inclusionary part of the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if an event occurs that is fundamentally inconsistent with the premise on which the deduction was initially based 460_us_370 the exclusionary part of the tax_benefit_rule is codified in sec_111 of the code and allows a taxpayer to exclude an amount that did not previously provide a tax_benefit when it was deducted a taxpayer who receives a rebate of state taxes that the taxpayer did not previously deduct on a prior year’s federal_income_tax return is not required to include the rebate in gross_income because it is a return of a capital with no tax consequences see revrul_93_75 1993_2_cb_63 analysis the following examples illustrate the proper federal_income_tax treatment of the credit for taxpayers with different tax situations in each example the taxpayer meets the age requirements for the credit and does not have any state estimated_tax payments or withholding example a is an individual who receives dollar_figure in state total income for year a rents an apartment for year and pays dollar_figure in rent during year a does not pay any real_estate_taxes during year however percent of the rent is rent constituting real_estate_taxes paid for purposes of the credit thus the amount of a’s rent constituting real_estate_taxes paid is dollar_figure dollar_figure x big_number for year a’s maximum allowable credit_amount is dollar_figure big_number - big_number dollar_figure x dollar_figure state total income for year however a’s allowable credit is limited to dollar_figure a’s state_income_tax liability before the credit is dollar_figure for year therefore after the credit a’s state_income_tax liability is reduced to zero for year in year a receives the dollar_figure refundable portion of the credit in this case for year for federal tax purposes the dollar_figure portion of the credit that reduced a’s state_income_tax liability to zero is a reduction in a potential tax_liability not an item_of_income if a itemized her deductions her deduction for state_income_tax postf-150853-13 under sec_164 would be zero the dollar_figure refundable portion of the credit that a receives in year is not a rebate of rent paid_by the lessor and is an item_of_income however it is excluded from a’s gross_income under the general welfare exclusion because the credit is made from a governmental fund to individuals based on financial need and is not a payment for services example b is a single individual who receives dollar_figure in state total income for year b owns and uses a home as his principal_residence the assessed value of b’s principal_residence is dollar_figure and b pays dollar_figure in local real_estate_taxes in year thus b’s maximum allowable credit_amount is dollar_figure dollar_figure- dollar_figure dollar_figure x dollar_figure state total income for year however b’s allowable credit is limited to dollar_figure b’s state_income_tax liability before the credit is dollar_figure for year therefore after the credit b’s state_income_tax liability is reduced to zero for year in year b receives the dollar_figure refundable portion of the credit b did not deduct local real_estate_taxes on his federal_income_tax return for year in this case for year for federal tax purposes the dollar_figure portion of the credit that reduced b’s state_income_tax liability to zero is a reduction in a potential tax_liability not an item_of_income if b itemized his deductions his deduction for state_income_tax under sec_164 would be zero the dollar_figure refundable portion of the credit that b receives in year is a recovery_of the real_estate_taxes that b paid in year because the formula to calculate the credit is based on real_estate_taxes paid and is paid_by the state which is indistinguishable from the local governments however because b did not previously deduct the real_estate_taxes the dollar_figure refundable portion is not an item_of_gross_income and has no federal tax consequences example the facts are the same as example except that for federal_income_tax purposes c itemizes his deductions and deducts the dollar_figure real_estate_taxes paid in year under sec_164 of the code on his year federal_income_tax return the full dollar_figure deduction reduced c’s federal_income_tax in year in this case for year for federal tax purposes the dollar_figure portion of the credit that reduced c’s state_income_tax liability to zero is a reduction in a potential tax_liability not an item_of_income and is not includible in federal gross_income under the tax_benefit_rule however c’s deduction for state_income_tax under sec_164 is zero the dollar_figure refundable portion of the credit is treated as a recovery_of the real_estate_taxes that c paid in year which is fundamentally inconsistent with his prior deduction the inclusionary part of the tax_benefit_rule applies to the dollar_figure refundable portion and the general welfare exclusion does not apply to income includible under the tax_benefit_rule postf-150853-13 because c’s year deduction for local real_estate tax reduced c’s federal tax for year the dollar_figure that c receives in year is includable in federal gross_income in year and is reportable on line of form_1040 please call christina glendening at if you have any further questions _____________________________ donna welsh senior technician reviewer branch office of associate chief_counsel income_tax accounting
